2012 Non-Employee Director Compensation Policy

Pursuant to The Active Network, Inc.’s 2012 non-employee director compensation
policy, non-employee directors are compensated for their services on our Board
of Directors. Pursuant to the policy:

 

  •  

each non-employee director will receive an annual fee of $32,500 payable for the
director’s service during the year and 16,911 options to purchase shares of
common stock.

 

  •  

the Chairman of the Audit Committee will receive an additional annual fee of
$20,000 for the Chairman’s service during the year and each other Audit
Committee member will receive an additional annual fee of $5,500;

 

  •  

the Chairman of the Compensation Committee will receive an additional annual fee
of $10,000 for the Chairman’s service during the year and each other
Compensation Committee member will receive an additional annual fee of $4,000;
and

 

  •  

the Chairman of the Nominating and Corporate Governance Committee will receive
an additional annual fee of $8,750 for the Chairman’s service during the year
and each other Nominating and Corporate Governance Committee member will receive
an additional annual fee of $2,750.

Annual option grants are granted on the date of the annual meeting and vest in
equal monthly installments over the 12-month period following the date of grant.
The cash portion of the non-employee director compensation is payable in equal
quarterly installments over the subsequent 12-month period. Each director is
also entitled to be reimbursed for reasonable travel and other expenses incurred
in connection with attending meetings of the Board of Directors and any
Committee on which he or she serves.